Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-19-00446-CV

                                Paul WILLIAMS and SACC, Inc.,
                                         Appellants

                                                  v.

                                         Barbara GRANT,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI09043
                            Honorable Aaron Haas, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the joint motion filed by the parties is
GRANTED, the trial court’s judgment signed on February 19, 2019 is REVERSED, and a take-
nothing judgment against appellee, Barbara Grant, is RENDERED in accordance with the terms
of the parties’ settlement agreement.

       We order that appellee, Barbara Grant, recover her costs of this appeal, if any, from
appellants, Paul Williams and SACC, Inc.

       SIGNED October 16, 2019.


                                                   _________________________________
                                                   Beth Watkins, Justice